
	
		II
		110th CONGRESS
		1st Session
		S. 643
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend section 1922A of title 38, United States Code,
		  to increase the amount of supplemental insurance available for totally disabled
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Insurance Act of
			 2007.
		2.Supplemental insurance
			 for totally disabled veteransSection 1922A(a) of title 38, United States
			 Code, is amended by striking $20,000 and inserting
			 $40,000.
		
